In the original opinion in this case, we suggested that, upon another trial, the court should so frame the charge upon the issue of damages for permanent injury to the land as to prevent any allowance for such damages for any period barred by limitation; and it was stated that appellants' criticism of the manner of submitting this issue below appeared to be well taken. It was not intended by this statement to indicate that, in our opinion, there was reversible error in the form of the question, but the statement was rather a suggestion to the trial court, in event there should be another trial, to avoid any possible injury to appellants' legal rights. We have given careful consideration to the evidence in the record, and have reached the conclusion that, however objectionable the manner of submitting this issue below, it was not prejudicial to appellants, and, in any event, must be held to be harmless error. There appears to be no evidence indicating that the jury were misled, or that they can reasonably be said to have made any allowance for damages barred by limitation.
We have given due consideration to the several grounds urged in the motion for rehearing, but have concluded that the same must be overruled.
Motion overruled.